IN THE
                TENTH COURT OF APPEALS

                      No. 10-16-00165-CR

ALBERT DAWSON, JR.,
                                           Appellant
v.

THE STATE OF TEXAS,
                                           Appellee


                 From the 77th District Court
                  Limestone County, Texas
                   Trial Court No. 13561-A
                        _____________

                      No. 10-16-00172-CR

ALBERT DAWSON, JR.,
                                           Appellant
v.

THE STATE OF TEXAS,
                                           Appellee


               From the 2nd 25th District Court
                  Colorado County, Texas
                  Trial Court No. CR15-067
                                MEMORANDUM OPINION

        Albert Dawson Jr. seeks to appeal the trial court’s denial of his pro se post-

conviction motion to reduce his illegal sentences in these two cases. Dawson’s letter,

which is being treated as a notice of appeal,1 states that the trial court denied Dawson’s

motion to reduce his illegal sentence in both cases.

        Cause No. 13561-A: This case is from the 77th District Court in Limestone County.

We do not have jurisdiction of a direct appeal of the trial court’s denial of a post-

conviction motion to reduce an illegal sentence. See Abbott v. State, 271 S.W.3d 694 (Tex.

Crim. App. 2008) (stating that standard for determining jurisdiction is not whether appeal

is precluded by law, but whether appeal is authorized by law); Everett v. State, 91 S.W.3d

386, 386 (Tex. App.—Waco 2002, no pet.) (stating that court has jurisdiction over criminal

appeals only when expressly granted by law). No law authorizes such a direct appeal.

Cf. Ex parte Rich, 194 S.W.3d 508, 512-13 (Tex. Crim. App. 2006) (defendant may raise

challenge to illegal sentence for first time on habeas corpus review). Accordingly, the

appeal of the trial court’s denial of Dawson’s motion to reduce his illegal sentence in

Cause No. 13561-A is dismissed for lack of jurisdiction.

        Cause No. CR-15-067: This case is from the 2nd 25th District Court in Colorado

County. We do not have territorial jurisdiction of an appeal from Colorado County,

which is within the territorial jurisdiction of the First Court of Appeals. See TEX. GOV’T.


1
 A defendant’s letter that demonstrates a desire to appeal is sufficient to serve as a notice of appeal. See
Palma v. State, 76 S.W.3d 638, 641-42 (Tex. App.—Corpus Christi 2002, pet. ref’d); see also Pharris v. State,
196 S.W.3d 369, 372 (Tex. App.—Houston [1st Dist.] 2006, no pet.).
Dawson v. State                                                                                       Page 2
CODE ANN. §§ 22.220(a), 22.201(b, k) (West Supp. 2015). Accordingly, the appeal of the

trial court’s denial of Dawson’s motion to reduce his illegal sentence in Cause No. CR-15-

067 is dismissed for lack of jurisdiction.




                                                REX D. DAVIS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed June 2, 2016
Do not publish
[CR25]




Dawson v. State                                                                     Page 3